Opinion of the court by
CHIEF JUSTICE BURNAM
Affirming.
The appellant, Zona B. Morse, sought in this; action to recover damages from the Chesapeake & Ohio Railway Company for “fright and mental suffering,” and superinduced subsequent nervous prostration and injury, although there was no contemporaneous physical injury inflicted by the appellee. The facts which the plaintiff relied upon to support her cause of action are, in substance, that she owns a house and lot located on the west side of Main street, in the village of Quincy, in Lewis county, in which she resided at the time of her alleged, injury; that the street was thirty feet wide, and that appellee’s depot grounds and switchyards were located immediately opposite her residence, on the west side of Main street; th.at, a short time previous to the commission of the acts complained of, the appellee constructed upon its yards a switch from its main track to the east side of the street, directly opposite her residence; and that it failed to erect and maintain a bumping post at the end of this track, and that, as a consequence thereof, several of appellee’s cars were backed over the end of this switch our into the street, and within fifteen feet of her yard, and towards her residence, where she was at the time, which; greatly frightened and alarmed her, and in consequence of which she suffered such nervous prostration and physical disability as confined her to her home for more than: *16two months under medical treatment, and at great expense; that the injuries had been and would continue to be permanent. The petition further alleges that appellee was grossly negligent, both in the construction of the switch, and in the operation of its trains thereon. The court sustained a general demurrer to appellant’s petition as amended, and adjudged that her petition be dismissed, and she has appealed.
The exact question presented by the appeal has not been heretofore decided by this court, but it has been decided in a number of well-considered opinions that damages can not be recovered for mental suffering alone in an action for personal injuries based on negligence, unaccompanied by some direct contemporaneous injury to person or property, or growing out of some contract relation between the parties.. See Dawson v. L. & N. R. Co., 4 Ky. Rep, 810; N. N. & M. V. Co. v. Gholson, 10 Ky. Law Rep., 938, and City Transfer. Co. v. Robinson, 12 Ky. Law Rep., 555. These decisions are practically in accord with the great weight of authority on this question. In fact, our attention has been called to only one case which may be considered as holding the contrary doctrine — that of Mack v. R. R. Co., 52 S. C., 323, 29 S. E., 905, 40 L. R. A, 679, 68 Am. St. Rep., 93. On the other hand, Thompson on Negligence, sections 156, 157; 2 Shearman & Redfield on Torts, section 761; Jaggard on Torts, 369, 370; 2 Wood on Railroads, 1739— assert the contrary doctrine. In the note to the case of Gulf, etc., R. Co. v. Hayter, 77 Am. St. Rep., 860, Judge Freeman, in an elaborate note, has collected practically all the authorities on the point up to January, 1900; and they unanimously hold that there can be no recovery for fright alone, unaccompanied by actual injury traceable directly to contemporaneous physical in*17jury. And they are almost equally harmonious that no recovery can be had for injuries resulting from fright caused by negligence of another, when no immediate personal injury is received. This question was fully considered by the Court of Appeals of New York in Mitchel v. Rochester Ry. Co., 45 N. E. 354, 34 L. R. A., 781, 56 Am. St. Rep., 604. In that case the court said. “If it be admitted that no recovery can be had for- fright occasioned by the negligence of another, it is somewhat difficult to understand how a defendant would be liable for its consequences. Assuming that fright can hot form the basis of an action, it is obvious that no recovery can be had for injuries resulting -therefrom. That the result may be nervous disease, blindness, insanity, or even a miscarriage, in no way changes the principle. These results merely show the degree of fright, or the extent of the damages. The right of action must still depend upon the question whether a recovery may be had for fright. If if can, then an action may be maintained, however slight the injury. If not, then there can be no recovery, no matter how grave or serious the consequences. Therefore the logical result of the respondent’s concession would seem to be not only that no recovery can be had for mere fright, but also the direct consequences of it. If the right of recovery in this class of cases should be once established, it would naturally result in a flood of litigation in cases wdiere the injury complained of may be easily feigned without detection, and where the damages must rest upon mere conjecture or speculation. ... To establish such a doctrine would be contrary to principles of public policy. Moreover, it can not be properly said that the plaintiff's miscarriage was the proximate result of the defendant’s negligence. Proximate damages are such as *18are ordinary and natural results of the negligence charged, and those that are usual, and therefore • to be expected. It is quite obvious that the plaintiff’s injuries do not fall, within the rule as to proximate damages. The injuries to the plaintiff were plainly the result of an accidental and unusual combination of circumstances, which could not have been reasonably anticipated, and over which the defendant had no control, and hence her damages were too remote to authorize a recovery in this action. These considerations lead to the conclusion that no recovery can be had for injuries sustained by fright occasioned by the negligence of another, where there is no immediate personal injury.” And the conclusions reached are supported by numerous authorities cited in the opinion. Besides, it is a well-settled rule of law that “a plaintiff who grounds-his action upon the negligence of the defendant must show not only that the conduct of the defendant was negligent, but also that it was a violation of some duty which the-defendant owed to him.” See Thompson on Negligence, 3; Whitaker’s Smith on Negligence, 3. The law requires-that there shall be no intentional or negligent trespass upon the person or property of another, and, if this duty is violated, a cause of action exists in favor of the party whose person or property has .been invaded against the-violator. But there is no obligation to protect from fright and the consequence thereof, when disconnected with or unaccompanied by a legal duty. If so, a man whose house-caught on fire by negligence would become liable in damages, to his neighbor who became frightened for fear that the fire would spread and consume his own -house. Or in case a horse was negligently permitted to escape in the-streets of a town, and in consequence thereof a woman standing on the sidewalk became frightened to such an ex*19tent as to result in nervous prostration, although not in fact suffering any physical contact or injury, she would be entitled to sue the owner of the horse for damages. These cases illustrate the danger of opening the door to imaginary claims, if the rule should be adopted, and a recovery permitted for mere fright and its consequences. While the authorities are not absolutely uniform, we have reached the conclusion that no recovery should be allowed for injuries resulting from fright occasioned by negligence, where there is no immediate personal injury, trespass to real estate, or some contract relation. /
Judgment affirmed.